IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 5, 2009

                                     No. 08-30303                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


LONNIE JAMES JOHNSON JR

                                                  Plaintiff - Appellant
v.

HARTFORD LIFE & ACCIDENT INSURANCE CO

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:07-CV-215


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Lonnie James Johnson, Jr. (“Johnson”) was a participant in a group long-
term disability benefit plan sponsored by his employer, McElroy Metal Mills, Inc.
The benefit plan was funded by insurance issued by Hartford Life and Accident
Insurance Company (“Hartford”). Hartford administered claims under the plan.
Johnson filed a claim for long-term disability benefits under the plan, which
Hartford denied. Johnson filed suit against Hartford, asserting a claim for long-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-30303

term disability benefits under the Employment Retirement Income Security Act
of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. The district court dismissed
Johnson’s claims with prejudice, and Johnson appealed.

      Johnson filed a “motion for decision on stipulated record,” and the district
court employed an abuse of discretion standard to review Hartford’s denial of
Johnson’s claim for long-term disability benefits. We apply the same standard
of review as the district court, reversing only if the plan fiduciary’s decision is
not supported by substantial evidence and is arbitrary and capricious. Corry v.
Liberty Life Assurance Co. of Boston, 499 F.3d 389, 399 (5th Cir. 2007) (citations
omitted); Meditrust Fin. Servs. Corp. v. Sterling Chems., Inc., 168 F.3d 211, 214-
15 (5th Cir. 1999).

      Having reviewed the record, we find no abuse of discretion. For essentially
the reasons stated by the district court, we AFFIRM.




                                        2